         Case
          Case1:14-cr-00075-RA
               1:14-cr-00075-RA Document
                                 Document28-1
                                          29 Filed
                                              Filed07/17/20
                                                    07/15/20 Page
                                                              Page11ofof55




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
                                    :
UNITED STATES OF AMERICA            :                        PRELIMINARY ORDER OF
                                    :                        FORFEITURE
       - v. -                       :
                                    :                        S2 12 Cr. 489 (RPP)
PAUL CALDER LEROUX,                 :                        14 Cr. 75 (RPP)
 a/k/a “Bernard John Bowlins,”      :
 a/k/a “John Smith,”                :
 a/k/a “Johan Smit,”                :
                                    :
                     Defendant.     :
                                    :
----------------------------------- x

               WHEREAS, on or about February 19, 2014, PAUL CALDER LEROUX, a/k/a

“Bernard John Bowlins,” a/k/a “John Smith,” a/k/a “Johan Smit” (the “defendant”), was charged

in a four-count Information, S2 12 Cr. 489 (RPP) (the “First Information”), with participating in

a conspiracy to distribute five hundred grams and more of a mixture or substance containing a

detectable amount of methamphetamine, in violation of Title 21, United States Code, Section

963 (Count One); exporting, and causing to be exported, re-exported, sold, and supplied, directly

and indirectly, from the United States, goods, technology, and services intended specifically for

use in the production of and for incorporation into technologies and services to be supplied to

Iran and the Government of Iran, in violation of Title 50, United States Code, Section 1705, and

Title 31, Code of Federal Regulations, Sections 560.203 and 560.204 (Count Two); participating

in a conspiracy to commit computer hacking, in violation of Title 18, United States Code,

Sections 1030(a)(2) and (b) (Count Three); and assisting an offender, knowing that an offense

against the United States had been committed, in order to hinder or prevent the offender’s

apprehension, trial or punishment, in violation of Title 18, United States Code, Section 3 (Count

Four);
         Case
          Case1:14-cr-00075-RA
               1:14-cr-00075-RA Document
                                 Document28-1
                                          29 Filed
                                              Filed07/17/20
                                                    07/15/20 Page
                                                              Page22ofof55




               WHEREAS, the First Information included a forfeiture allegation as to Count One

of the First Information, seeking forfeiture to the United States, pursuant to Title 21, United

States Code, Sections 853, of any and all property constituting or derived from any proceeds the

defendant obtained directly or indirectly as a result of the offense charged in Count One of the

First Information and any and all property used or intended to be used in any manner or part to

commit and to facilitate the commission of the offense charged in Count One of the First

Information;

               WHEREAS, the First Information included a second forfeiture allegation as to

Counts Two and Three of the First Information, seeking forfeiture to the United States, pursuant

to Title 18, United States Code, Sections 981(a)(1)(C) and 982(a)(2)(B) and Title 28, United

States Code, Section 2461;

               WHEREAS, on or about January 13, 2014, the defendant was charged in a

separate three-count Information in the District of Minnesota, which was transferred to this

District pursuant to Rule 20 of the Federal Rules of Criminal Procedure, 14 Cr. 75 (RPP) (the

“Second Information), with participating in a conspiracy to introduce misbranded drugs and to

deliver for introduction into interstate commerce misbranded drugs with intent to defraud and

mislead, in violation of Title 18, United States Code, Section 371 (Count One); participating in a

conspiracy to commit mail and wire fraud, in violation of Title 18, United States Code, Section

1349 (Count Two); and participating in a conspiracy to launder money, in violation of Title 18,

United States Code, Section 1956(h) (Count Three);

               WHEREAS, the Second Information included a forfeiture allegation as to Count

Two of the Second Information, seeking forfeiture to the United States, pursuant to Title 18,

United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c);


                                                 2
         Case
          Case1:14-cr-00075-RA
               1:14-cr-00075-RA Document
                                 Document28-1
                                          29 Filed
                                              Filed07/17/20
                                                    07/15/20 Page
                                                              Page33ofof55




               WHEREAS, the Second Information included a second forfeiture allegation as to

Count Three of the Second Information, seeking forfeiture to the United States, pursuant to Title

18, United States Code, Section 982(a)(1), of any and all property involved in the offense

charged in Count Three of the Second Information, and all property traceable to such property;

               WHEREAS, on or about February 19, 2014, the defendant pled guilty to Counts

One through Four of the First Information and Counts One through Three of the Second

Information, pursuant to a plea agreement with the Government, wherein the defendant admitted

the forfeiture allegation with respect to Counts One through Three of the First Information and

Counts Two and Three of the Second Information and agreed to forfeit to the United States,

(i) pursuant to Title 21, United States Code, Sections 853 and 970, any and all property

constituting and derived from any proceeds that the defendant obtained directly and indirectly as

a result of the offense charged in Count One of the First Information, and any and all property

used or intended to be used in any manner or part to commit and to facilitate the commission of

the offense charged in Count One of the First Information; (ii) pursuant to Title 18, United States

Code, Section 981(a)(l)(C) and Title 28, United States Code, Section 2461, all property, real or

personal, constituting or derived from proceeds traceable to the offense charged in Count Two

and Three of the First Information; (iii) pursuant to Title 18, United States Code, Section

981(a)(l)(C) and Title 28, United States Code, Section 2461, all property, real or personal,

constituting or derived from proceeds traceable to the offenses charged in Count Two of the

Second Information; and (iv) pursuant to Title 18, United States Code, Section 982(a)(1), all

property, real or personal, involved in the offense charged in Count Three of the Second

Information and all property traceable to such property; and




                                                 3
          Case
           Case1:14-cr-00075-RA
                1:14-cr-00075-RA Document
                                  Document28-1
                                           29 Filed
                                               Filed07/17/20
                                                     07/15/20 Page
                                                               Page44ofof55




               WHEREAS, the Government seeks the forfeiture of, pursuant to (i) Title 21,

United States Code, Section 853, all property constituting or derived from any proceeds the

defendant obtained directly or indirectly as a result of the offense charged in Count One of the

First Information and any and all property used or intended to be used in any manner or part to

commit and to facilitate the commission of the offense charged in Count One of the First

Information; (ii) Title 18, United States Code, Sections 981(a)(1)(C) all property, real and

personal, which constitutes or is derived from proceeds traceable to the offense charged in Count

Two of the First Information and Count Two of the Second Information that the defendant

personally obtained; (iii) Title 18, United States Code, Section 982(a)(2)(B), any property

constituting or derived from proceeds the defendant obtained directly or indirectly as a result of

the commission of the offense charged in Count Three of the First Information; and (iv) Title 18,

United States Code, Section 982(a)(1), all property involved in the offense charged in Count

Three of the Second Information;

       NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.       As a result of the offenses charged in Counts One through Three of the

First Information and Counts Two and Three of the Second Information, to which the defendant

pled guilty, pursuant to Title 18, Sections 981 and 982, and Title 21, Section 853, all of the

defendant’s right, title and interest in all proceeds of defendant’s offenses, as well as the

instrumentalities of the money laundering and narcotics offenses are hereby forfeited.

               2.       Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure,

this Preliminary Order of Forfeiture is final as to the defendant, PAUL CALDER LEROUX, and

shall be deemed part of the sentence of the defendant, and shall be included in the judgment of

conviction therewith.


                                                  4
         Case
          Case1:14-cr-00075-RA
               1:14-cr-00075-RA Document
                                 Document28-1
                                          29 Filed
                                              Filed07/17/20
                                                    07/15/20 Page
                                                              Page55ofof55




               3.     Pursuant to Federal Rule of Criminal Procedure 32.2 (2)(C)(iii), this

Preliminary Order of Forfeiture may be amended under Rule 32.2(e)(1) when specific property

has been identified or the amount of a money judgment can be calculated, with the amount of

any money judgment to be reduced by the value of any proceeds of the defendant’s offenses that

have been confiscated by foreign governments or the value of any assets that the defendant

expended in furtherance of law enforcement operations.

               4.     The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture, and to amend it as necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal

Procedure.

               5.     The Clerk of the Court shall forward three certified copies of this

Preliminary Order of Forfeiture to Assistant United States Attorney Alexander J. Wilson, Co-

Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United States

Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.


SO ORDERED:


                                                                     7-17-20
HONORABLE RONNIE ABRAMS                                             DATE
UNITED STATES DISTRICT JUDGE




                                                5
